Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie Lee Worsley appeals the district court’s order dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Worsley’s informal brief does not challenge the basis for the district court’s disposition, Worsley has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are ade*753quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.